869 F.2d 593Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger C. BRAZEROL, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary, Department of Health and HumanServices, Defendant- Appellee.
No. 88-2856.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 13, 1989.Decided:  Feb. 13, 1989.

Diane Frances Dusseau (Client Center Legal Services of Southwest Virginia, Inc., on brief), for appellant.
James Anthony Winn (Beverly Dennis, III, Chief Counsel, Region III, Charlotte Hardnett, Chief, Social Security Litigation Division, Deborah Fitzgerald, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services;  John P. Alderman, United States Attorney, E. Montgomery Tucker, Assistant United States Attorney, on brief), for appellee.
Before WIDENER and CHAPMAN, Circuit Judges, and KAREN LECRAFT HENDERSON, United States District Judge for the District of South Carolina, sitting by designation.
PER CURIAM:


1
The plaintiff, Roger C. Brazerol ("Brazerol"), applied for disability insurance benefits and supplemental security income under the Social Security Act, 42 U.S.C. Secs. 416(i), 423, and 42 U.S.C. Secs. 1381, et. seq.    The defendant, the Secretary of the Department of Health and Human Services ("Secretary"), denied his claim.  The administrative law judge then conducted a de novo review and denied Brazerol's claims.  The Appeals Council adopted the administrative law judge's decision and Brazerol sued in district court.  The district court granted summary judgment to the defendant and Brazerol brought this appeal.  Because substantial evidence supports the Secretary's denial of benefits, we affirm the district court.


2
The administrative law judge found that Brazerol has severe chronic obstructive pulmonary disease with asthmatic bronchitis, generalized anxiety disorder with personality disorder, borderline range of intelligence and a history of peptic ulcer disease.  The administrative law judge also found that, despite these conditions, Brazerol remains able to perform his past relevant work as a truck driver and assembly line worker.  The district court conducted a detailed review of each of Brazerol's ailments and determined that none was significant enough to interfere with Brazerol's ability to drive a truck or to work on an assembly line.


3
The sole issue on appeal is whether substantial evidence supports the Secretary's decision to deny benefits to Brazerol.   Laws v. Celebrezze, 368 F.2d 640 (4th Cir.1966).  "Substantial evidence, it has been held, is evidence which a reasoning mind would accept as sufficient to support a particular conclusion."   Id. at 642.  This court finds that the record supports the Secretary's conclusion that Brazerol is physically able to perform his past relevant work and therefore is not entitled to supplemental security income benefits or disability insurance benefits.


4
AFFIRMED.